Title: To Benjamin Franklin from Nathaniel Falconer, 20 February 1775
From: Falconer, Nathaniel
To: Franklin, Benjamin


Dear Sir
portsmouth Febuarey the 20 1775
This will inform you of my being detaind hear by Contrarey winds. I have been two Days out but obliged to put back. The Sloop manawar that has been under sailing orders Some time for Boston is Still hear wind bound as my Self and Capt. Lawrence. If you or mr. williams Should have aney occation to write by me please to Direct to me at the Fountain portsmouth. There is a ship Called the Lovely Lass Capt. waid that will Sail for phila in about three weeks. I Shall be Greatley obliged to you Sir if aney new phamlets Should Come out before She Sails you would Send me Some by her which Shall be Greatfully Repaid with thanks. My Compliments to Mrs. Stevenson and mr. williams. I am Dear Sir yours Sincerely
Nathl Falconer

[In the margin:] By Capt. Devonshier arrived hear from phila Left it the 6 of Januarey the Ship Brittania hewston Late Dickson was Savef arrived with the Norfoulks Gentelmen.

 
Addressed: To / Docter Franklin / at Mrs Stevensons / Craven Street Strand / London
